                                                            Exhibit 10.2
JCPenney         Notice of 2008 Restricted Stock Unit Grant


J. C. Penney Company, Inc.
Name
 [Associate Name]
 Employee ID
 [EEID]
Date of Grant
3/12/2008
Number of Restricted Stock Units Granted
[Grant Amount]

2005 Equity
Compensation Plan

--------------------------------------------------------------------------------

Restricted Stock Unit Grant
You have been granted the number of restricted stock units listed above in
recognition of your expected future contributions to the success of JCPenney.
Each restricted stock unit shall at all times be deemed to have a value equal to
the then-current fair market value of one share of J. C. Penney Company, Inc.
Common Stock of 50¢ par value (“Common Stock”). This grant is subject to all the
terms, rules, and conditions of the J. C. Penney Company, Inc. 2005 Equity
Compensation Plan (“Plan”) and the implementing resolutions (“Resolutions”)
approved by the Human Resources and Compensation Committee of the JCPenney Board
of Directors. Capitalized terms not otherwise defined herein shall have the
respective meanings assigned to them in the Plan and the Resolutions. In the
event of a change in capitalization of the Company or other similar event, the
number of units shall be adjusted as provided in the Plan. 


Vesting of Your Restricted Stock Units
The restricted stock units shall vest, and the restrictions on your restricted
stock units shall lapse, according to the following Vesting Schedule, PROVIDED
YOU REMAIN CONTINUOUSLY EMPLOYED BY THE COMPANY THROUGH EACH OF THE RESPECTIVE
VESTING DATES (unless your employment terminates due to your Retirement,
Disability, death, job restructuring/reduction in force/unit closing or an
Involuntary Separation from Service without Cause under, and as defined in, the
Executive Termination Pay Agreement). Your vested restricted stock units shall
be paid out in shares of Common Stock as soon as practicable but in no event
later than 2 ½ months following each Vesting Date. You shall not be allowed to
defer the payment of your shares of Common Stock to a later date.


Vesting Dates
Percent Vesting
March 12, 2009
33-1/3%
March 12, 2010
33-1/3%
March 12, 2011
33-1/3%

 
Dividend Equivalents
You shall not have any rights as a stockholder until your restricted stock units
vest and you are issued shares of Common Stock in cancellation of the vested
restricted stock units. However, you will accrue dividend equivalents on the
unvested restricted stock units in the amount of any quarterly dividend declared
on the Common Stock. Dividend equivalents shall continue to accrue until your
restricted stock units vest and you receive actual shares of Common Stock in
cancellation of the vested restricted stock units. The dividend equivalents
shall be credited as additional restricted stock units in your account to be
paid out in shares of Common Stock on each applicable Vesting Date along with
the restricted stock units to which they relate. The number of additional
restricted stock units to be credited to your account shall be determined by
dividing the aggregate dividend payable with respect to the number of restricted
stock units in your account by the closing price of the Common Stock on the New
York Stock Exchange on the dividend payment date. The additional restricted
stock units credited to your account are subject to all of the terms and
conditions of this restricted stock unit award and the Plan and you shall
forfeit your additional restricted stock units in the event that you forfeit the
restricted stock units to which they relate.


Employment Termination
If your employment terminates due to Retirement, Disability, death or job
restructuring/reduction in force/unit closing prior to the vesting date, you
shall be entitled to a prorated number of restricted stock units. The proration
shall be based on the ratio of (a) the number of calendar days from the date of
grant to the effective date of termination to (b) the total number of calendar
days in the vesting period. The number of restricted stock units that have
already vested shall be subtracted from the prorated amount and the remaining
prorated restricted stock units shall immediately vest. Any restricted stock
units which have not already vested or for which vesting is not accelerated
shall be cancelled on such employment termination. The beneficiary listed on
your J. C. Penney Company Equity Plan Beneficiary Designation Form shall receive
the vested shares covered by the restricted stock unit award in the case of
termination of employment due to death.


If your employment terminates due to an Involuntary Separation from Service
without Cause under, and as defined in, the Executive Termination Pay Agreement,
any outstanding restricted stock units shall immediately vest and be payable in
shares of JCPenney Common Stock, subject to (a) the execution and delivery of a
release in such form as may be required by the Company and (b) the expiration of
the applicable revocation period for such release.


If your employment terminates for any reason other than those specified above,
any unvested restricted stock units shall be cancelled on the effective date of
termination.
 
Change of Control
 
The restricted stock unit award vests immediately without regard to the vesting
dates listed above upon a Change of Control of the Company (as defined in
Attachment A).
 
Taxes and Withholding
At the time your restricted stock units vest and you are issued shares of Common
Stock or cash in lieu of fractional shares, the fair market value of the shares
of Common Stock issued to you shall be included in your W-2 form and the Company
shall be required to withhold applicable taxes on such amount. Your withholding
rate with respect to this award may not be higher than the minimum statutory
rate. The Company shall retain and cancel the number of issued shares equal to
the value of the required minimum tax withholding in payment of the required
minimum tax withholding due. For purposes of this grant notice, “fair market
value” means the closing price of the Common Stock on the New York Stock
Exchange, or if the Exchange is closed on the applicable date, or if the Common
Stock does not trade on such date, the closing price of the Common Stock on the
New York Stock Exchange on the last trading day immediately preceding such date.


Transferability of Your Restricted Stock Units
The restricted stock unit granted hereunder is non-transferable.


Effect on Other Benefits
The value of the shares covered by the restricted stock unit award shall not be
included as compensation or earnings for purposes of any other compensation,
retirement, or benefit plan offered to Company associates.


Administration
The Committee has full authority and discretion, subject only to the terms of
the Plan, to decide all matters relating to the administration and
interpretation of the Plan and this restricted stock unit award. The Committee’s
determinations shall be final, conclusive, and binding on you and your heirs,
legatees and designees.




This restricted stock unit grant does not constitute an employment contract. It
does not guarantee employment for the length of the vesting period or for any
portion thereof.



Attachment A


A Change of Control Event shall have occurred if there is a change of ownership,
a change of effective control, or a change in ownership of a substantial portion
of the assets of the Company (as “Company” is defined in the J. C. Penney
Company, Inc. 2005 Equity Compensation Plan).



1.  
Change of ownership occurs on the date that a person or persons acting as a
group acquires ownership of stock of the Company that together with stock held
by such person or group constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company.




2.  
Notwithstanding whether the Company has undergone a change of ownership, a
change of effective control occurs (a) when a person or persons acting as a
group acquires within a 12-month period 30 percent of the total voting power of
the stock of the Company or (b) a majority of the Board of Directors is replaced
within 12 months if not previously approved by a majority of the members. A
change in effective control also may occur in any transaction in which either of
the two corporations involved in the transaction has a Change in Control Event,
i.e. multiple change in control events.




3.  
Change in ownership of a substantial portion of the Company’s assets occurs when
a person or persons acting as a group acquires assets that have a total gross
fair market value equal to or more than 40 percent of the total gross fair
market value of all assets of the Company immediately prior to the acquisition.
A transfer of assets by the Company is not treated as a change in the ownership
of such assets if the assets are transferred to -

(i) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
(ii) An entity, 50 percent or more of the total value or voting power of which
is owned, directly or indirectly, by the Company;
(iii) A person, or more than one person acting as a group, that owns, directly
or indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or
(iv) An entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in paragraph (iii).


Persons will not be considered to be acting as a group solely because they
purchase assets of the Company at the same time, or as a result of the same
public offering. However persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of assets, or similar business transaction with the
Company.





